                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

RAELYNN COWAN                                                                               PLAINTIFF

V.                            CASE NO. 1:18-CV-00084 BSM-JTK

ANDREW SAUL,
Commissioner of Social Security Administration1                                          DEFENDANT

                                RECOMMENDED DISPOSITION

I.    Procedures for filing Objections:

       This Recommended Disposition (“Recommendation”) has been sent to District Judge

Brian S. Miller. You may file written objections to this Recommendation. If you file objections,

they must be specific and must include the factual or legal basis for your objection.

        Your objections must be received in the office of the United States District Court Clerk

within fourteen (14) days of this Recommendation.

        If no objections are filed, Judge Miller can adopt this Recommendation without

independently reviewing the record. By not objecting, you may also waive any right to appeal

questions of fact.

II.   Introduction:

       Plaintiff, Raelynn Cowan (“Cowan”), applied for disability benefits on July 29, 2016,

alleging a disability onset date of April 13, 2016. (Tr. at 64). After conducting a hearing, the

Administrative Law Judge (AALJ@) denied her application. (Tr. at 76). The Appeals Council denied

her request for review. (Tr. at 1). The ALJ=s decision now stands as the final decision of the

Commissioner, and Cowan has requested judicial review.



1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
        For the reasons stated below, this Court should affirm the decision of the Commissioner.

III.   The Commissioner=s Decision:

        The ALJ found that Cowan had not engaged in substantial gainful activity since the alleged

onset date of April 13, 2016 (Tr. at 66). The ALJ found, at Step Two of the sequential five-step

analysis, that Cowan had the following severe impairments: past history of knee surgeries,

fibromyalgia, rheumatoid arthritis, anxiety, post-traumatic stress disorder (PTSD), and depression.

Id.

        At Step Three, the ALJ determined that Cowan’s impairments did not meet or equal a listed

impairment. Id. Before proceeding to Step Four, the ALJ determined that Cowan had the residual

functional capacity (“RFC”) to perform light work with restrictions: 1) she could only occasionally

stoop, crouch, bend, kneel, crawl, and balance; 2) she could perform work that is simple, routine,

and repetitive, with supervision that is simple, direct, and concrete; and 3) she could occasionally

interact with the public and frequently interact with co-workers and supervisors. (Tr. at 68).

        The ALJ found that Cowan was unable to perform any past relevant work. (Tr. at 75). Next,

the ALJ relied on the testimony of a Vocational Expert ("VE") to find that, considering Cowan’s

age, education, work experience and RFC, jobs existed in significant numbers in the national

economy that she could perform, such as rental clerk and office helper. (Tr. at 76). Therefore, the

ALJ found that Cowan was not disabled. Id.

IV.    Discussion:

        A.   Standard of Review

        The Court=s role is to determine whether the Commissioner=s findings are supported by

substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000). ASubstantial evidence@

in this context means less than a preponderance but more than a scintilla. Slusser v. Astrue, 557
F.3d 923, 925 (8th Cir. 2009). In other words, it is Aenough that a reasonable mind would find it

adequate to support the ALJ=s decision.@ Id. (citation omitted). The Court must consider not only

evidence that supports the Commissioner=s decision, but also evidence that supports a contrary

outcome. The Court cannot reverse the decision, however, Amerely because substantial evidence

exists for the opposite decision.@ Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (quoting

Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996)).

       B.   Cowan=s Arguments on Appeal

       Cowan argues that substantial evidence does not support the ALJ=s decision to deny

benefits. She contends that the ALJ failed to fully develop the record with respect to mental

impairments, and that the ALJ failed to consider her impairments in combination.

       Cowan’s argument focuses on her mental impairments. She saw a counselor on March 17,

2016, at which time she presented with a calm mood and appropriate affect. (Tr. at 749). She said

Ativan was working well for her. Id. Impairments that are controllable or amenable to treatment

do not support a finding of total disability. Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000).

A month later, Cowan’s mood was still calm and appropriate. (Tr. at 757). Cowan reported that

her sleep was improved and her depression was manageable. Id. A lack of clinical findings may

support an ALJ’s decision to deny benefits. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001). In

May 2016, while her diagnoses were PTSD and depression, Cowan said that the medications she

was taking were “helping extremely well.” (Tr. at 769).

       Cowan began seeing Dr. Kam Lie, M.D., her primary care physician. (Tr. at 798-830).

Cowan told Dr. Lie that anxiety, insomnia, and PTSD were responding well to medication. Id. At

visits throughout 2017, Cowan reported she was doing well, sleeping better, and her depression


                                                  3
and anxiety were stable. (Tr. at 940-967). While Dr. Lie was not a mental health specialist, he

noted her psychiatric status at each appointment, and found that overall, she was stable. (Tr. at

814, 822, 830, 858, 874, 937, 940, 952, 955, 967).

       Dr. Holly Jumper, M.D., performed a consultative examination on February 25, 2017. (Tr.

at 845). While Cowan was weepy at times, she was alerted in all spheres and cooperative with the

examination. (Tr. at 846). She was able to communicate with no deficits, had intact memory, and

had good insight and cognitive function. Id. Dr. Jumper opined that Cowan could hold a

conversation, respond appropriately to questions, and carry out and remember instructions. (Tr. at

847). Dr. Jumper also found that Cowan could sit, walk, and stand for a fully workday and lift and

carry objects without limitations. Id.

       State agency reviewing physicians found that Cowan was capable of medium work and did

not have severe mental impairments, because her conditions were stable. (Tr. at 166, 181).

       The only medical opinion that supports Cowan’s claim she was mentally disabled is that

of Lockie Barnett-Jones, LCSW. Cowan started seeing her for therapy in June 2017, and that very

same month, after one visit, Ms. Barnett-Jones described debilitating mental conditions. (Tr. at

894-898). Within 16 mental functional ability spheres, Ms. Barnett said Cowan would be unable

to meet competitive standards in 7 of them and had no useful ability to function in 9. (Tr. at 896).

Ms. Barnett Jones said that Cowan cried all day, isolated herself, and had trouble caring for herself.

Id. It is hard to believe that Ms. Barnett-Jones could draw these conclusions with any authority

after only one visit. Likewise, at several visits to Ms. Barnett-Jones clinic, Cowan had grossly

normal mental status exams. (Tr. at 905-907, 915, 923). After several visits with Ms. Barnett-

Jones, Cowan reported her anxiety was better and she was sleeping well. (Tr. at 911, 915, 922,


                                                  4
923). Improvement in condition supports an ALJ’s finding that a claimant is not disabled. See

Lochner v. Sullivan, 968, F.2d 725, 728 (8th Cir. 1992). Cowan said in July 2017 that her

medications were helping to keep her more level. (Tr. at 923). Furthermore, Cowan reported that

she could prepare meals, do laundry, manage finances, shop in stores, tend to her animals, craft,

and read. (Tr. at 403-408, 909-911). Such daily activities undermine her claims of disability.

Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995).

       Ms. Barnett-Jones also wrote a letter for Cowan on February 9, 2018. In it she detailed

Cowan’s crying, erratic sleep, lack of hygiene, and panic attacks. (Tr. at 977). She said Cowan

could not perform competitive employment. Id. First, Ms. Barnett-Jones’s opinion on Cowan’s

ability to work involves an issue reserved for the Commissioner, and therefore is not entitled to

controlling weight. Stormo v. Barnhart, 377 F.3d 801, 805 (8th Cir. 2004). Second, it is

inconsistent with Dr. Lie’s reports of stable conditions, Cowan’s improvement with medication,

and Dr. Jumper’s description of unimpaired cognitive abilities. When a treating provider's opinions

“are inconsistent or contrary to the medical evidence as a whole, they are entitled to less weight.”

Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002).

       Cowan argues that the ALJ based his decision on a record that was not fully developed.

She asserts that she should have seen another consultative examiner, or that the ALJ should have

obtained a treating physician’s opinion. The ALJ did order a consultative exam, by Dr. Jumper.

Dr. Jumper made findings consistent with the record, and her opinion, therefore, was given great

weight. (Tr. at 74). Further, the ALJ considered the full record, including treatment notes from Dr.

Lie and Ms. Barnett-Jones. He also addressed the reviewing physician opinions. Finally, he

discussed Cowan’s daily activities and response to treatment. Record development was sufficient.


                                                 5
       Cowan also contends that the ALJ did not consider her impairments in combination. She

does not describe what impairments she is talking about, but the Court infers she means her back

and knee pain, as well as osteoarthritis. Objective imaging of her back, knee, and hip showed mild

conditions at most. (Tr. at 780, 789, 847-849). Dr. Jumper found that Cowan had good strength

and muscle tone, no abnormal reflexes, she could stand on tiptoes, heels, and tandem walk, and

she could bend without difficulty. Id. Dr. Lie noted in August 2017 that Cowan’s back pain was

better, and she was responding to medication. (Tr. at 963). Her pain management doctor

recommended weight loss and exercise. (Tr. at 14). As for migraine headaches, which Cowan

mentioned at the hearing, she said she did not have any treatment for such. (Tr. at 121). The ALJ

relied on the evidence in the record as a whole to consider all of Cowan’s impairments in

combination.

V.   Conclusion:

       There is substantial evidence to support the Commissioner=s decision to deny benefits.

The ALJ based his decision on a fully developed record and properly considered all of Cowan’s

impairments. The finding that Cowan was not disabled within the meaning of the Social Security

Act, therefore, should be affirmed. The case should be dismissed, with prejudice.

       IT IS SO ORDERED this 7th day of August, 2019.




                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                6
